DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are subject under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 9-12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Provisional application (61250962) of Baldemair (US 8472368), hereafter referred as Baldemair. 

Regarding claim 1, Baldemair teaches a method, comprising:
receiving, from a base station, downlink control information (DCI) through a downlink component carrier (see page 1 last para 2nd line“the base station transmits control information”… page 4 last para “Scheduling of the CC is done on the Physical Downlink Control Channel (PDCCH) via downlink assignments. Control information on the PDCCH is formatted as a Downlink Control Information (DCI) message.”); and
feeding back Acknowledgement/Negative-acknowledgement (ACK/NACK) information according to a first command, wherein the first command is related to ACK/NACK feedback ( page 5 summary first para “each DCI message that contains a downlink assignment contains also a TPC command for the corresponding PUCCH transmissions.”; see page 2 last para “hybrid-ARQ acknowledgments… is transmitted in uplink resources (resource blocks) specifically assigned for uplink L1/L2 control on Physical Uplink Control CHannel (PUCCH)”)[ TPC command is interpreted as first command], and configured in a common field in the DCI (page 6 second para “only the TPC bits transmitted within one PDCCH contains a true TPC commands”), wherein the first command is configurable to have a type of at least two types of commands related to ACK/NACK feedback, and the common field is configurable to carry the first command when the first command has any type of the at least two types of commands. (see page 6 list 2 lines – page 7 first 3 lines “if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information.”  Page 6 2nd para “An insight of great value is thus that when multiple CCs are assigned to a UE, the control bits normally used for TPC-commands related to all but one CC could be used to convey other relevant control information. Control information on the PDCCH is formatted as a Downlink Control Information (DCI) message…..One PDCCH would still need to carry the true TPCcommand. The other TPC bit fields are used to signal some other relevant information.” Page 9  3rd para “ The TPC field in the other PDCCH is used to convey other information. One possibility is to use these bits to signal the PUCCH or PUSCH resources that should be used to convey the hybrid-ARQ bits of the corresponding downlink shared channel transmissions.”) [TPC command and other control information in TPC-bit field are interpreted as at least two type of commands; TPC field in the other PDCCH is used to convey other information. One possibility is to use ..to convey the hybrid-ARQ bit implies other control information to be related to ACK/NACK feedback. ]

Regarding claim 9, Baldemair teaches an apparatus, comprising:
a transceiver, configured to receive, from a base station, downlink control information (DCI) through a downlink component carrier ( page 9 2nd para “the base station transmits control information”… see page 1 last para 2nd line “the base station transmits control information”… page 4 last para “Scheduling of the CC is done on the Physical Downlink Control Channel (PDCCH) via downlink assignments. Control information on the PDCCH is formatted as a Downlink Control Information (DCI) message.”); and
a processor configured to: determine acknowledgement/ Negative acknowledgement (ACK/NACK) information (see page 2 1st para “where the terminal, after receiving downlink data in a subframe, attempts to decode said data and reports to the base station whether the decoding was successful (ACK) or not (NAK)”);
feeding back Acknowledgement/Negative-acknowledgement (ACK/NACK) information according to a first command, wherein the first command is related to ACK/NACK feedback ( page 5 summary first para “each DCI message that contains a downlink assignment contains also a TPC command for the corresponding PUCCH transmissions.”; see page 2 last para “hybrid-ARQ acknowledgments… is transmitted in uplink resources (resource blocks) specifically assigned for uplink L1/L2 control on Physical Uplink Control CHannel (PUCCH)”)[ TPC command is interpreted as first command], and configured in a common field in the DCI (page 6 second para “only the TPC bits transmitted within one PDCCH contains a true TPC commands”), wherein the first command is configurable to have a type of at least two types of commands related to ACK/NACK feedback, and the common field is configurable to carry the first command when the first command has any type of the at least two types of commands. (see page 6 list 2 lines – page 7 first 3 lines “if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information.”  Page 6 2nd para “An insight of great value is thus that when multiple CCs are assigned to a UE, the control bits normally used for TPC-commands related to all but one CC could be used to convey other relevant control information. Control information on the PDCCH is formatted as a Downlink Control Information (DCI) message…..One PDCCH would still need to carry the true TPCcommand. The other TPC bit fields are used to signal some other relevant information.” Page 9  3rd para “ The TPC field in the other PDCCH is used to convey other information. One possibility is to use these bits to signal the PUCCH or PUSCH resources that should be used to convey the hybrid-ARQ bits of the corresponding downlink shared channel transmissions.”) [TPC command and other control information in TPC-bit field are interpreted as at least two type of commands; TPC field in the other PDCCH is used to convey other information. One possibility is to use ..to convey the hybrid-ARQ bit implies other control information to be related to ACK/NACK feedback. ]

Regarding claim 2,10,  Baldemair teaches wherein the common field is a transmission power control (TPC) command field (summary “only the TPC bits transmitted within one PDCCH contains a true TPC commands”), the at least two types of commands related to ACK/NACK feedback comprise three types of commands, and the three types of commands are: a TPC command type, a downlink assignment index (DAI) command type, and an acknowledgment (ACK) resource indication (ARI) command type. (see page 6 last 3 lines –page 7 first 3 lines “assigning 12, if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information…Another possibility is to use the free TPC bit fields to extend resource block assignment.”)[  other PDCCH is interpreted as non-system linked downlink component carrier which transmit other control information and resource block assignment  in TPC bit fields used to extend resource block assignment interpreted to be ARI;   other control information interpreted to be DAI]]

Regarding claim 3, 11, Baldemair teaches the DCI comprises one or more pieces of DCI, a feedback mode of the ACK/NACK information is a multiplexing feedback mode ( page 2 3rd para “hybrid-ARQ acknowledgements for received downlink data”), and feeding back the ACK/NACK information comprises:
determining that the first command configured in the common field is the TPC command type in response to at least one piece of DCI that carries the first command being transmitted through a system-linked downlink component carrier  ( page 5, 1st para under summary “all TPC commands refer to the same uplink CC (all uplink control information is transmitted on a single uplink CC)” ; and
determining that the first command configured in the common field is the ARI command type in response to the at least one piece of DCI that carries the first command being transmitted through a non-system-linked downlink component carrier. see page 6 last 3 lines –page 7 first 3 lines “assigning 12, if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information.”)[  other PDCCH is interpreted as non-system linked downlink component carrier which transmit other control information interpreted to be ARI]


Regarding claim 4, 12,  Baldemair teaches wherein the DCI comprises one or more pieces of DCI, a feedback mode of the ACK/NACK information is a bundling feedback mode( page 2 3rd para “hybrid-ARQ acknowledgements for received downlink data”), and feeding back the ACK/NACK information comprises:
determining that the first command configured in the common field is the TPC command type in response to at least one piece of DCI that carries the first command being transmitted through a system-linked downlink component carrier (page 5, 1st para under summary “all TPC commands refer to the same uplink CC (all uplink control information is transmitted on a single uplink CC)”); and
determining that the first command configured in the common field is the DAI command type in response to at least one piece of DCI that carries the first command being transmitted through a non-system-linked downlink component carrier. (see page 6 last 3 lines –page 7 first 3 lines “assigning 12, if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information.”)[  other PDCCH is interpreted as non-system linked downlink component carrier which transmit other control information interpreted to be DAI]

Claim Rejections - 35 USC § 103
5.    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.      The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 5-8, 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provisional application (61250962) of Baldemair (US 8472368), hereafter referred as Baldemair in view of Shen (US 2009/0213769 A1)


feeding back, through the assigned first ACK/NACK channel, ACK/NACK information in response to the at least one piece of DCI that carries the first command being correctly received and the first command being the DAI command type; and
wherein the assigned first ACK/NACK channel is dedicated to being used to feed back the ACK/NACK information in response to the at least one piece of DCI that carries the first command being correctly received.
Shen (US 2009/0213769) teaches determining an assigned first ACK/NACK channel; and wherein feeding back the ACK/NACK information comprises:
feeding back, through the assigned first ACK/NACK channel, ACK/NACK information in response to the at least one piece of DCI that carries the first command being correctly received and the first command being the DAI command type( see para 0022 “In order for a UE to tell if a DL grant is missed in a DL subframe, an M-bit field is included in each DL grant. In general, the M-bit field is named as downlink assignment indicator (DAI). DAI is used by the UE to determine how many DL grants it should receive”; see para 0042 “If the number of received DL grants is the same as the count value, then the UE may infer that it did not miss any DL grants);; and
wherein the assigned first ACK/NACK channel is dedicated to being used to feed back the ACK/NACK information in response to the at least one piece of DCI that carries the first command being correctly received.  ( see para 0060 “UE can transmit the bundled ACK/NAK bit in the UL ACK/NAK channel associated with the lowest CCE index in the last detected DL grant.”; see para 0042 “If the number of received DL grants is the same as the count value, then the UE may infer that it did not miss any DL grants.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine determining the ACK/NACK channel in the system of Baldemair. The motivation is to selectively allocate uplink resources (Shen: see para 0074)

Regarding claims 6, 14, Baldemair doesn’t teach determining the assigned first ACK/NACK channel according to an implicit rule; or determining the assigned first ACK/NACK channel according to high-level signaling.
Shen teaches determining the assigned first ACK/NACK channel according to an implicit rule; or determining the assigned first ACK/NACK channel according to high-level signaling. (see para 0060 “it is possible for a UE to have multiple UL ACK/NAK channels associated with the last detected DL grant, e.g. implicitly derived from the multiple CCEs in the last detected DL grant. In this case, UE can transmit the bundled ACK/NAK bit in the UL ACK/NAK channel associated with the lowest CCE index in the last detected DL grant.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine determining the ACK/NACK channel in the system of Baldemair. The motivation is to selectively allocate uplink resources (Shen: see para 0074)


Regarding claim 17, Baldemair teaches receive, from a base station, downlink control information (DCI) through a downlink component carrier (see page 1 last para 2nd line “the base station transmits control information”… page 4 last para “Scheduling of the CC is done on the Physical Downlink Control Channel (PDCCH) via downlink assignments. Control information on the PDCCH is formatted as a Downlink Control Information (DCI) message.”); and
feedback Acknowledgement/Negative-acknowledgement (ACK/NACK) information according to a first command, wherein the first command is related to ACK/NACK feedback ( page 5 summary first para “each DCI message that contains a downlink assignment contains also a TPC command for the corresponding PUCCH transmissions.”; see page 2 last para “hybrid-ARQ acknowledgments… is transmitted in uplink resources (resource blocks) specifically assigned for uplink L1/L2 control on Physical Uplink Control CHannel (PUCCH)”)[ TPC command is interpreted as first command], and configured in a common field in the DCI (page 6 second para “only the TPC bits transmitted within one PDCCH contains a true TPC commands”), wherein the first command is configurable to have a type of at least two types of commands related to ACK/NACK feedback, and the common field is configurable to carry the first command when the first command has any type of the at least two types of commands. (see page 6 list 2 lines – page 7 first 3 lines “if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information.”  Page 6 2nd para “An insight of great value is thus that when multiple CCs are assigned to a UE, the control bits normally used for TPC-commands related to all but one CC could be used to convey other relevant control information. Control information on the PDCCH is formatted as a Downlink Control Information (DCI) message…..One PDCCH would still need to carry the true TPCcommand. The other TPC bit fields are used to signal some other relevant information.” Page 9  3rd para “ The TPC field in the other PDCCH is used to convey other information. One possibility is to use these bits to signal the PUCCH or PUSCH resources that should be used to convey the hybrid-ARQ bits of the corresponding downlink shared channel transmissions.”) [TPC command and other control information in TPC-bit field are interpreted as at least two type of commands; TPC field in the other PDCCH is used to convey other information. One possibility is to use ..to convey the hybrid-ARQ bit implies other control information to be related to ACK/NACK feedback. ]
Baldemair doesn’t teach  a non-transitory computer readable storage medium storing programming for execution by a processor, the programming comprising instructions.
Shen teaches a non-transitory computer readable storage medium storing programming for execution by a processor, the programming comprising instructions.
 (see para 0070 “Transceiver 1220 includes uplink logic which may be implemented by execution of instructions that control the operation of the transceiver. Some of these instructions may be stored in memory 1212 and executed when needed by processor 1210.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the programming for execution by a processor in the system of Baldmeir. The motivation is to control the operation (Shen: See para 0070).

Regarding claim 18,  Baldemair teaches wherein the common field is a transmission power control (TPC) command field (summary “only the TPC bits transmitted within one PDCCH contains a true TPC commands”), the at least two types of commands related to ACK/NACK feedback comprise three types of commands, and the three types of commands are: a TPC command type, a downlink assignment index (DAI) command type, and an acknowledgment (ACK) resource indication (ARI) command type. (see page 6 last 3 lines –page 7 first 3 lines “assigning 12, if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information…Another possibility is to use the free TPC bit fields to extend resource block assignment.”)[  other PDCCH is interpreted as non-system linked downlink component carrier which transmit other control information and resource block assignment  in TPC bit fields used to extend resource block assignment interpreted to be ARI;   other control information interpreted to be DAI]]

Regarding claim 19, Baldimair teaches the DCI comprises one or more pieces of DCI, a feedback mode of the ACK/NACK information is a multiplexing feedback mode, and feeding back the ACK/NACK information comprises:
determining that the first command configured in the common field is the TPC command type in response to at least one piece of DCI that carries the first command being transmitted through a system-linked downlink component carrier  ( page 5, 1st para under summary “all TPC commands refer to the same uplink CC (all uplink control information is transmitted on a single uplink CC)” ; and
determining that the first command configured in the common field is the ARI command type in response to the at least one piece of DCI that carries the first command being transmitted through a non-system-linked downlink component carrier. (see page 6 last 3 lines –page 7 first 3 lines “assigning 12, if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information…Another possibility is to use the free TPC bit fields to extend resource block assignment.”)[  other PDCCH is interpreted as non-system linked downlink component carrier which transmit other control information and resource block assignment  in TPC bit fields used to extend resource block assignment interpreted to be ARI ]


Regarding claim 20,  Baldamair teaches wherein the DCI comprises one or more pieces of DCI, a feedback mode of the ACK/NACK information is a bundling feedback mode, and feeding back the ACK/NACK information comprises:
determining that the first command configured in the common field is the TPC command type in response to at least one piece of DCI that carries the first command being transmitted through a system-linked downlink component carrier (page 5, 1st para under summary “all TPC commands refer to the same uplink CC (all uplink control information is transmitted on a single uplink CC)”); and
determining that the first command configured in the common field is the DAI command type in response to at least one piece of DCI that carries the first command being transmitted through a non-system-linked downlink component carrier. (see page 6 last 3 lines –page 7 first 3 lines “assigning 12, if it has been determined 11 that multiple downlink component carriers (CC) are simultaneously assigned to a terminal, a TPC command to only one of the Downlink Control Messages (DCI) messages conveying the downlink assignments; applying 14, where appropriate, the bit fields corresponding to the TPC command in the other PDCCH to convey other relevant information.”)[  other PDCCH is interpreted as non-system linked downlink component carrier which transmit other control information interpreted to be DAI]

Regarding claims 7, 15, Baldemair doesn’t teach determining an assigned second ACK/NACK channel; and wherein feeding back the ACK/NACK information comprises:
feeding back, through the assigned second ACK/NACK channel, the ACK/NACK information in response to the at least one piece of DCI that carries the first command not being correctly received and the first command being the DAI command type;
wherein the assigned second ACK/NACK channel is dedicated to use to feed back the ACK/NACK information in response to the at least one piece of DCI that carries the first command not being correctly received.
Shen teaches determining an assigned second ACK/NACK channel (see para 0061 “the ACK acknowledgement is reported on the ACK/NAK channel 1132.”); and wherein feeding back the ACK/NACK information comprises:
feeding back, through the assigned second ACK/NACK channel, the ACK/NACK information in response to the at least one piece of DCI that carries the first command not being correctly received and the first command being the DAI command type(See para 0061 “Referring still to FIG. 11, in which DL grant 1124 is missed, therefore the third DL grant 1123 is the last DL grant received. Since A/N ch2 1132 of the set A/N Ch0--A/N Ch3 corresponds to the DL grant 1123, the ACK acknowledgement is reported on the ACK/NAK channel 1132.; SEE para 0022 “DAI is used by the UE to determine how many DL grants it should receive,”);
wherein the assigned second ACK/NACK channel is dedicated to use to feed back the ACK/NACK information in response to the at least one piece of DCI that (See para 0061 “Referring still to FIG. 11, in which DL grant 1124 is missed, therefore the third DL grant 1123 is the last DL grant received. Since A/N ch2 1132 of the set A/N Ch0--A/N Ch3 corresponds to the DL grant 1123, the ACK acknowledgement is reported on the ACK/NAK channel 1132.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine  determining the second ACK/NACK channel  which is dedicated to use to feed back the ACK/NACK information in response to the at least one piece of DCI that carries the first command not being correctly received in the system of Baldemair. The motivation is to selectively allocate uplink resources (Shen: see para 0074)

Regarding claims 8,16, Baldmair doesn’t teach determining the assigned second ACK/NACK channel according to an implicit rule; or determining the assigned second ACK/NACK channel according to high-level signaling.
Shen teaches determining the assigned second ACK/NACK channel according to an implicit rule; or determining the assigned second ACK/NACK channel according to high-level signaling. (see para 0060 “it is possible for a UE to have multiple UL ACK/NAK channels associated with the last detected DL grant, e.g. implicitly derived from the multiple CCEs in the last detected DL grant. In this case, UE can transmit the bundled ACK/NAK bit in the UL ACK/NAK channel associated with the lowest CCE index in the last detected DL grant.”)
(Shen: see para 0074)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAMIT KAUR/           Examiner, Art Unit 2416                                                                                                                                                                                             
/NOEL R BEHARRY/           Supervisory Patent Examiner, Art Unit 2416